DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Maulin Patel on 02/11/2022.
In the claims
The application has been amended as follows: please amend claim 13.
1.	(Original) A media content processing management method, the method comprising:
obtaining, from a network based media processing (NBMP) source, workflow information for media content processing;
identifying whether to use a feedback task, based on the workflow information;
obtaining, from a function repository, function information about a function of the feedback task or about a function of at least one media task for the media content processing, based on the workflow information;
obtaining task information based on at least one of the workflow information and the function information;
delivering the task information to each of tasks;
obtaining client feedback information; and
updating the task information based on the client feedback information,
wherein the task information comprises at least one of input information, output information, configuration information, or connection information of each of the tasks, and
wherein the connection information comprises connection information of a media processing task and the feedback task, the media processing task using client assistance information from among the at least one media task.

2.	(Original) The media content processing management method of claim 1, wherein the obtaining of the client feedback information comprises receiving the client feedback information from the feedback task.

3.	(Original) The media content processing management method of claim 2, further comprising delivering the updated task information to the media processing task to use the client assistance information.

4.	(Original) The media content processing management method of claim 3, 
wherein the obtaining of the client feedback information comprises receiving, from the NBMP source, workflow information updated based on the client feedback information, and
wherein the updating of the task information comprises updating the task information, based on the updated workflow information.

5.	(Original) A media content provision system comprising:
a network based media processing (NBMP) source;
an NBMP sink;
a workflow manager configured to manage a workflow for media content processing;
a function repository configured to store a function of tasks for the media content processing; and
a media processing entity configured to execute at least one task for the media content processing,
wherein the workflow manager is configured to:
obtain, from the NBMP source, workflow information for media content processing,
identify whether to use a feedback task, based on the workflow information,

obtain task information based on at least one of the workflow information and the function information,
deliver the task information to each of tasks,
obtain client feedback information, and
update the task information based on the client feedback information,
wherein the task information comprises at least one of input information, output information, configuration information, or connection information of each of the tasks, and
wherein the connection information comprises connection information of a media processing task and the feedback task, the media processing task using client assistance information from among the at least one media task.

6.	(Original) The media content provision system of claim 5, wherein the feedback task is configured to: 
obtain client feedback information from the NBMP source, and 
deliver the obtained client feedback information to the workflow manager and a media processing task to use the client assistance information.

7.	(Original) The media content provision system of claim 5, 
wherein the feedback task is configured to: 
obtain client feedback information from the NBMP source, and 
deliver the obtained client feedback information to the workflow manager, and
wherein the workflow manager is configured to deliver the updated task information to a media processing task to use the client assistance information.

8.	(Original) The media content provision system of claim 5, 
wherein the feedback task is configured to deliver the obtained client feedback information to the NBMP source, and

receive, from the NBMP source, workflow information updated based on the client feedback information,
update the task information, based on the updated workflow information, and
deliver the updated task information to a media processing task to use the client assistance information.

9.	(Original) A media content processing management apparatus for managing a workflow for media content processing, the media content processing management apparatus comprising:
a memory;
a communicator; and
a processor,
wherein the processor is configured to:
obtain, from a network based media processing (NBMP) source, workflow information for media content processing,
identify whether to use a feedback task, based on the workflow information,
obtain, from a function repository, function information about a function of the feedback task or about a function of at least one media task for the media content processing, based on the workflow information,
obtain task information based on at least one of the workflow information and the function information,
deliver the task information to each of tasks,
obtain client feedback information, and
update the task information based on the client feedback information,
wherein the task information comprises at least one of input information, output information, configuration information, or connection information of each of the tasks, and
wherein the connection information comprises connection information of a media processing task and the feedback task, the media processing task using client assistance information from among the at least one media task.

10.	(Original) The media content processing management apparatus of claim 9, wherein the processor is configured to receive the client feedback information from the feedback task.

11.	(Original) The media content processing management apparatus of claim 10, wherein the processor is configured to deliver the updated task information to the media processing task to use the client assistance information.

12.	(Original) The media content processing management apparatus of claim 11, wherein the processor is configured to:
receive, from the NBMP source, workflow information updated based on the client feedback information, and
update the task information, based on the updated workflow information.

13. (Currently Amended) A non-transitory computer-readable recording medium having recorded thereon a computer program for executing the method of claim 1.

Allowable Subject Matter
   Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims 1,5 and 9, including “…obtaining, from a function repository, function information about a function of the feedback task or about a function of at least one media task for the media content processing, based on the workflow information; obtaining task information based on at least one of the workflow information and the function information; delivering the task information to each of tasks; obtaining client feedback information; and updating the task information based on the client feedback information, wherein the task information comprises at least one of input information, output information, configuration information, or connection information of each of the tasks, and wherein the connection information comprises connection information of a media processing task and the feedback task, the media processing task using client assistance information from among the at least one media task ”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
However, none of the prior art alone or combination discloses or suggest the above mentioned claims limitations in conjunction with the other limitations recited in the claims 1, 5 and 9. And dependent claims 2-4, 6-8 and 10-13 allowable by the virtue of their dependency for the allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2010/0250748 A1 to SIVASUBRAMANIAN et al.
US-2012/0158646 A1 to Shafiee et al.
US-11,063,992 B1 to Sodagar.

US-10,320,922 B1 to Hussain et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner




/Mulugeta Mengesha/Primary Examiner, Art Unit 2424